            Case: 1:19-cv-00553 Document #: 21 Filed: 08/29/19 Page 1 of 2 PageID #:109
                                                                                                       /.c
    FILED                         Sfq{e    ;+  ,st8,i
        AUG 2 S effg tQ iUoRf$etyr oi S f n,c+ uf rLL,,,rni.\
^   -Jlro, lSg,   9S!I$..--            E q </ee h I)l l/i S, on)


                   ,4t/o   .Du,-r,,    L,^,at?oLl
                                  pL; n4",{f                 I CQsg to: l9 c rt3

                           ys.                                    -IoDq   .   aLqr le   S R, Norr l.    3r.
                  .) e.   te,r,n| S Seqr S
                                  Da/cen    Jqn+


                                                 lxlof ibrv FoR oiscovERY
                   ll"r. c.onres A. Plo;n+',f{ Ooa Du^n Qskirr {o. 1l e
                   t'tef.n)q,rt* l-o *vrn ouero+L" frll D)s coJ"ry' el/q)lq8/r.
                  *o LJin^ "t [Ls1,,- <. Ph;u+',ff ; I D rose on b eskir,f
                  fo < +L e D.fen e. /.o Sent D ?uer:t.ll.; n * eLq* )L. O"f"ni.
                   ilov. q+ +l.lr *) ,n q.
                    R,   e>p..lf, ll{ Sqbz., ;+ =J
                         A, A ')( UAA/,* Pros. # zol8 fo I ToLt/
          P.0&( oeeooL
                          icqto       tc   6o6ob


           S.tGrrueo       T*1e, ?t* fu^, &            Arcusr.           -,ffi
           *Tfvdtil". ,l ,il,                                    ^rq.i
                   Yytu/l                   |-.-v-'v
                                                    o!o=z
                                                    ilF,f Xi
                                                   d
                                                   Y ts*HP
                                                     X \-
            i rt                                            f- -N
                                                    r-v o:-<-
                       1        tstt   AUG   29 AH B ?H E
                        t
                                                       ::,
                                                    o wci
            I

            ti
            I                                           "ti
                I.'         i
                Gl*-*
                D'

                DErd

il
                l-
+


                                        p
                 c -.2
                   c/\
      (_\
      '-  N, c\  ? c
          \- c\ c )
      :n: _o ---
     L_o o
      '; t) lt:xtr:f' t
     -o  C      -'. (a
     \*r -t--
         r    o na
      f                \+I
                       \ru
        u)              -.:.      n
     K- n                         ;',;
     O      ? (L                  C o
                                  -r:
     c;       ^
     G      ;                     +P
            \-/1                        n
            -$A
                                                                Case: 1:19-cv-00553 Document #: 21 Filed: 08/29/19 Page 2 of 2 PageID #:110




                \
            N
            IN
            -t-
                ft-)
                 OJ,
                       N-
                \
                \r-
                e
                ^
